Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION 
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant’s submission of the Declaration under 37 C.F.R. § 1.132 of Dr. Lynch on 30 September 2020 is acknowledged. Applicant’s amendment of the claims filed 30 September 2020 has been entered. Applicant’s remarks filed 30 September 2020 are acknowledged. 
Claims 1-78 and 89 are cancelled. Claims 79-88 and 90-98 are pending and under examination to the extent they read on the elected species: A-a) a method for preparing an implant material for promoting growth of bone, periodontium, cartilage, or ligament, wherein the method comprising: combining a porous calcium phosphate and a solution comprising PDGF; and B-a) a kit for preparing an implant material for promoting growth of bone, periodontium, ligament or cartilage, wherein the kit comprising: a vial having a solution of PDGF, a container having a porous calcium phosphate, and instructions of using the kit. Claims 79-88, 90, 92, 93 and 96-98 read on the elected species.

Claim Rejections Withdrawn
The rejection of claims 79-88, 92 and 96-98 under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Bauer et al. (U.S. Patent No. 5,338,772, Date of Patent: Aug. 16, 1994), in view of Nevins et al. (J. Periodontol., 2003 Sep., Vol.74(9):1282-1292), is withdrawn in view of Applicant’s arguments with the support in the Declaration under 37 C.F.R. § 1.132 of Dr. Lynch (originally submitted during the prosecution of the parent Application No. 11/159,533, now U.S. Patent No. 7,473,678).

Claim Rejections Maintained
Double Patenting
Claims 79-88, 90, 92, 93 and 96 remain rejected on the ground of nonstatutory double patenting as being unpatentable over:
1)	claims 1-45 of U. S. Patent No. 7,473,678 (Application No. 11/159,533);	 
2)	claims 79-123 of U. S. Application No. 15/211,906; and
3)	claims 79 and 87-101 of U. S. Application No. 15/211,979.
Applicant requests that all double patenting rejections be held in abeyance until allowable subject matter is indicated.

Finality of the Previous Office Action Maintained
In the response received on 30 September 2020, Applicant requests withdrawal of the finality of the Office Action mailed on 31 March 2020. Applicant argues that the claims filed 16 October 2019 are not drawn to “the same invention” as those previously the implant material does not comprise demineralized freeze-dried bone allograft” was added in the claims, and this limitation further defines the implant material, thereby altering the scope of the claims.  
Applicant’s arguments have been fully considered but have not been found to be persuasive.
The added limitation(s) in the claim amendment filed16 October 2019 (e.g., “the implant material does not comprise demineralized freeze-dried bone allograft”) do not alter the scope of the claims, because the claims previously presented in the application were drawn to an implant material comprising porous calcium phosphate particles and PDGF, and there was no demineralized freeze-dried bone allograft in the implant material. Therefore, the claims are drawn to the same invention as claimed in the application prior to the entry of the submission under 37 CFR 1.114. Further, the claims would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114. Accordingly, the finality immediately subsequent to the filing of the RCE is proper.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 10, 2021